03/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA Case Number: DA 21-0516

                             No. DA 21-0516



                                     )
THERMAL DESIGN, INC., a              )
Nebraska Corporation,
                                     )   ORDER
     Plaintiff, Counterclaim         )
     Defendant, and Appellee,        )
                                     )
V.                                   )
                                     )
MARK DUFFY, an individual;
PAM DUFFY, an individual;            )
CENTRAL COPTERS, INC., a             )
Montana corporation,                 )
                                     )
     Defendants, Counterclaim        )
     Plaintiffs, and Appellants,     )
                                     )
STEVE THORSON, an
individual, d/b/a TNT BUILDING       )
SYSTEMS, a general                   )
partnership; TRAVIS                  )
THORSON, an individual, d/b/a        )
TNT BUILDING SYSTEMS, a              )
general partnership;                 )
                                     )
      Defendants, Crossclaim         )
      Defendants, and Appellees.


       Appellee Thermal Design, Inc. has filed a motion under Montana

Rule of Appellate Procedure 26(1) for an extension of the deadline to file

its answer brief up to and including May 2, 2022.
     IT IS ORDERED that Thermal Design’s motion is GRANTED.

Thermal Design shall file its answer brief on or before May 2, 2022.

     Dated this ___ day of March, 2022.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  March 11 2022